USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
TRACY LAMONT JONES, DATE FILED: 2/24/2020

Plaintiff,

-against- 19 Civ. 56 (AT) (SLC)

ANDREW M. SAUL, COMMISSIONER OF SOCIAL ORDER
SECURITY,

Defendant.!

 

 

ANALISA TORRES, District Judge:

Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 20, of the Honorable Sarah L. Cave, the Court reviewed the R&R for clear error, and found
none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014); see
also Ibbetson v. Saul, No. 14 Civ. 7824, 2019 WL 3202998, at *1 (S.D.N.Y. July 16, 2019). The
Court, therefore, ADOPTS the R&R in its entirety.

Accordingly, Plaintiff's motion for judgment on the pleadings is GRANTED and
Defendant’s motion for judgment on the pleadings is DENIED. The Commissioner’s decision is
reversed and the case is remanded for further proceedings consistent with the R&R.

The Clerk of Court is directed to close the case.

SO ORDERED.

Dated: February 24, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge

 

1 Andrew M. Saul, having been appointed Commissioner of the Social Security Administration, is substituted for
Acting Commissioner Nancy A. Berryhill, pursuant to Federal Rule of Civil Procedure 25(d).
